So mA AN Dn fF WY NY Ke

[> EO Rs NO SE OD OD OE OO OD ED |
On Nn On FP WD NYO kK CO UO WnANY WD A fF WY NY KF OC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JASON PHIPPS, Individually and On Case. No.: 2:19-cv-00886-JAK-AFM
Behalf of All Others Similarly Situated,

Plaintiff, ORDER RE STIPULATION TO DISMISS
(DKT. 37)
Vv.
JS-6: Case Terminated
TRANSWORLD SYSTEMS INC..,

Defendant(s).

 

 

 

 

Based on a review of the Stipulation to Dismiss (the “Stipulation” (Dkt. 37)), good
cause has been shown to grant to relief requested. Therefore, that relief is GRANTED as
follows:

1. This matter dismissed in its entirety, with prejudice as to Plaintiff's individual
claims, and without prejudice as to the putative class claims.

2. Each party shall bear their own costs and attorneys’ fees.

IT IS SO ORDERED.

Dated: October 10, 2019 0 thn. ] ,

JOHN A. KRONSTADT
UNITED STATES DISTRICT JUDGE

 

 
